Exhibit 32 Certification of Chief Executive Officer and Chief Financial Officer Pursuant to 18 U.S.C. SECTION 1350 Pursuant to 18 U.S.C. Section 1350, as created by Section 906 of the Sarbanes-Oxley Act of 2002, each of the undersigned officers of Realty Income Corporation, a Maryland corporation (the “Company”), hereby certify, to his best knowledge, that: (i)the accompanying quarterly report on Form 10-Q of the Company for the quarter ended March31, 2008, (the “Report”) fully complies with the requirements of Section 13(a) or Section 15(d), as applicable, of the Securities Exchange Act of 1934, as amended (the “Act”); and (ii)the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ THOMAS A.
